HARRIS, Judge.
Appellant was convicted of robbery and the jury fixed his punishment at ten years in the penitentiary.
Appellant’s court-appointed counsel raises two issues on this appeal in which he asserts error to reverse, (1) the absence of counsel at arraignment, and (2) comment by the District Attorney in closing argument on the failure of the defendant to testify.
The record at arraignment and the judgment entry affirmatively show that appellant was not represented by counsel at arraignment and that he did not waive arraignment. This constitutes reversible error. Hamilton v. Alabama, 368 U.S. 52, 82 S.Ct. 157, 7 L.Ed.2d 114; Garsed v. State, 51 Ala.App. 622, 288 So.2d 161; Knight v. State, 42 Ala.App. 672, 178 So.2d 101; Perkins v. State, 281 Ala. 139, 199 So.2d 839.
Since this case must be reversed for the error noted we do not deem it necessary to write to appellant’s other claim of error.
Reversed and remanded for a new trial.
All the Judges concur.